DETAILED ACTION


This office action is responsive to the Applicant’s claim amendment filed on 01/19/2022.

Allowable Subject Matter
Claims 1-4, 6-9, 11, 13, 14, 17-20 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims (claims 1, 13 and 24) of the instant application have been amended to recite an invention of configuring a wireless receiver to decode a group common physical downlink control channel for a group of user equipment to obtain control information for a multi-user multiple input multiple output (MU-MIMO) transmission of control channel. This obtained control information is used to decode a user specific physical downlink control channel. 
The prior art of record fails to anticipate or render obvious to one of ordinary skill in the art all the claim elements of the claims 1, 13 and 24. Specifically, the examiner’s best prior art by Ji et al. (US 2015/0319633 A1) does not teach “generate, for each user equipment, a first content regarding this user equipment by scrambling control information related to MU-MIMO transmission of control channel of this user equipment in the control information using one of the group common identifier and the 25specific identifier of this user equipment; and generate the group common physical downlink control channel by scrambling, for each user equipment, the 
Therefore, claims 1, 13 and 24 are considered distinct from prior art and are allowable. Since claims 2-4, 6-9 and 11 are depending on claim 1, and claims 14 and 17-20 are depending on claim 13, the dependent claims become allowable accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/LIHONG YU/Primary Examiner, Art Unit 2631